Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2008                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

  136049                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  DANA McCLUNG,                                                                                        Robert P. Young, Jr.
           Plaintiff,                                                                                  Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 136049
                                                                    AGC: 3276/07
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.

  _________________________________________/

         On the order of the Court, the complaint for superintending control is considered,
  and relief is DENIED, because the Court is not persuaded that it should grant the
  requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2008                        _________________________________________
           p0519                                                               Clerk